BRICKELL, C. J.—
Whether the bill is to be regarded as seeking the enforcement of a vendor’s lien, or the foreclosure of a mortgage upon real estate, it is essential that it should describe the lands on which the decree is to operate with reasonable certainty.—Long v. Pace, 42 Ala. 495. The decree rendered, must correspond to the pleading. In the present case, a part of the 'lands¿are described in the mortgage in the bill, and in the decree, as “ a part of the east half of the north-east quarter,, of section thirteen, township seventeen, range two, west, containing sixty acres more or less.” This description is too vague and indefinite. A purchaser under the decree would not be informed of the lands he was acquiring, nor if it became necessary for the court by a writ of assistance to put him in possession, could it be known for what particular lands the writ should issue. This defect compels a reversal. In all other respects the decree of the chancellor is porrect.
The decree must be reversed and the cause remanded.